                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 UNITED STATES OF AMERICA                      )
                                               )
                                               )
 v.                                            )
                                               ) Docket no. 2:18-cr-00054-GZS
 GARY BOSHOFF,                                 )
                                               )
                                               )
                       Defendant.              )
                                               )

                             ORDER ON MOTION TO SUPPRESS

       Before the Court is Defendant’s Motion to Suppress (ECF No. 99). The Court held an

evidentiary hearing on the Motion on June 26, 2019. For the reasons explained herein, the Court

now DENIES the Motion.



I.     FACTUAL FINDINGS

       The following material facts are drawn from the preponderance of the evidence based upon

the Court’s consideration of the testimony of Special Agent David Fife, Detective Frank Stepnick,

and Elizabeth Anderson, as well as all of the exhibits admitted at the hearing on Defendant’s

Motion:

       In 2016, the Maine Computer Crimes Unit, which included federal and state law

enforcement agents, were investigating the sharing of child pornography on BitTorrent, a peer-to-

peer network.    By September 30, 2016, their investigation focused on child pornography

emanating from an IP address assigned to a residence in Topsham, Maine. As a result, on that day,

they obtained a federal search warrant for computer equipment located at this residence, a split-

level, single-family home.
        A team of agents and officers executed the search warrant on the morning of October 3,

2016. The team consisted of approximately eight or nine law enforcement officers from four

different agencies. 1 They arrived in four or five vehicles. At approximately 6:30 AM, Special

Agent Fife, dressed in khaki pants, a ballistic vest, and a clearly marked “Homeland Security

Investigations” jacket, did a knock-and-announce. Elizabeth Anderson, the adult daughter of

Defendant Gary Boshoff, opened the door. At the time, she was the only adult present at the

residence. Anderson lived at the residence with her parents and her infant daughter, who was then

asleep in a lower-level bedroom of the residence. Anderson recalled giving the officers permission

to enter the home and being shown a copy of the search warrant. As part of the initial securing of

the house, some of the agents and officers did have firearms drawn. However, the agents holstered

any firearms once they completed the clearing process and confirmed that only Anderson and her

daughter were present in the residence. Agent Fife testified that effort was taken to clear the house

in a “low-key” manner given the presence of a sleeping baby.

        Once the house was secure, Anderson assisted the agents and officers in locating computer

equipment used by Boshoff. She recalled feeling nervous and asking for permission to move about

the residence on one or more occasions while the search was being conducted. However, any

request she made was granted and Anderson was permitted to step outside the house during the

search. She was also able to use her phone.

        During this initial stage of the execution of the search warrant, Boshoff was at Bath Iron

Works, where he worked as a naval officer. Anderson recalled at least one police officer, who

knew Boshoff’s commanding officer, making some phone calls in an attempt to get Boshoff to

return to the residence. While no one directed her to call her father, Anderson did call him at least


1
  The law enforcement agencies participating included Homeland Security Investigations (“HSI”), Maine State Police,
the United States Naval Criminal Investigative Service (“NCIS”), and the local Topsham Police Department.


                                                        2
ten times without success. She finally reached Boshoff around 8:00 AM, explained what was

happening at the house, and asked him to come home. Boshoff arrived home in response to this

call at approximately 8:30 AM.

       Shortly after Boshoff arrived inside the residence, Agent Fife and Detective Stepnick

proceeded to interview Boshoff. While the interview began in the landing area of the house

between the living room and the kitchen, it ultimately took place in various locations within the

upper level of the house. Stepnick made an audio recording of that interview. The recording

begins shortly after Boshoff enters the home and ends approximately forty minutes later when

Boshoff is handcuffed and placed in a police vehicle. (See Gov’t Exs. 1 (audio recording) & 2

(transcript excerpt of audio recording)).

       Upon his initial encounter with Boshoff, Fife told him that they had “found child

pornography” and gave Boshoff the option of talking “a little more in depth” in a location of

Boshoff’s choosing. (Gov’t Ex. 2 at 1.) By default, the interview proceeded inside the upper level

of the house with Fife asking Boshoff questions about his use of BitTorrent. Stepnick joined in

this questioning a few minutes later. In response to these questions, Boshoff acknowledged having

viewed child pornography on his computer, but denied actively sharing child pornography. During

this initial eleven minutes of the recorded interview, Boshoff was not physically restrained. He

was allowed to stand and move about his home. However, agents did accompany him as he moved

to different rooms in his home out of concern for the safety of the agents participating in the search.

Specifically, approximately ten minutes after arriving home and encountering the search team,

Boshoff asked to get some water from the kitchen. While Boshoff was allowed to get water,

officers accompanied him noting that there were knives in the kitchen.




                                                  3
        Approximately eleven minutes in to the audio recording, Fife tells Boshoff that he is

planning to put Boshoff under arrest for possession of child pornography. 2 (Gov’t Ex. 2 at 10.) In

the following ten minutes, Boshoff continues to engage in conversation with Fife and Stepnick

asking and answering questions as well as mulling the logistics and impact of his arrest. Then,

approximately nineteen minutes into the audio recording, Boshoff asked to speak with his

daughter, who was then outside.

        Detective Stepnick alerted Anderson to Boshoff’s request. At the moment Anderson re-

entered the house, Boshoff was actually on the phone contacting his command staff to update them

on his status. Anderson proceeded to ask questions to Stepnick and then Boshoff and both

responded to her various inquiries. Stepnick remained present for the duration of Anderson’s

conversation with Boshoff and kept his audio recorder running. 3 By that time, Stepnick understood

that Boshoff was being placed under arrest, but he did not know whether Boshoff had been

administered any Miranda warning. In any event, Stepnick did not direct Anderson to pose

questions to Boshoff, nor did he intend to ask any questions of Boshoff at that point.

        The questions Anderson posed to her father were prompted by her own desire for answers.

In part, Anderson directly asked Boshoff: “But, like you were intentionally downloading child

pornography?” To which Boshoff responded: “Yes. Yeah.” (Gov’t Ex. 2 at 19 & Gov’t Ex. 1.)

Anderson recalled Stepnick standing nearby when she directed questions at her father, but was

unaware that the conversation was being recorded. All told, this father-daughter dialogue lasted




2
  At the hearing, the Government conceded that it would not seek to introduce any statements Boshoff made in
response to officer questions after this point in time.
3
  Fife was not present for these interactions between Anderson, Boshoff, and Stepnick. However, routine practice
required that Boshoff be supervised by a law enforcement officer given his impending arrest. The Court additionally
notes that neither Anderson, nor Boshoff requested an opportunity to speak to each other privately.


                                                        4
less than five minutes. Thereafter, Boshoff was allowed to change his clothes and briefly spoke

with his wife, who was out of state, via cell phone.

       The recording ends at the moment Boshoff is placed in handcuffs and loaded into a police

vehicle, which occurs less than 40 minutes after the recording began. Throughout the recording,

Boshoff retained a compliant and respectful demeanor.       For their part,   Fife and Stepnick

maintained a similar respectful, conversational tone.



II.    DISCUSSION

       Defendant Gary Boshoff is presently charged in a one-count Indictment with possession of

child pornography in violation of 18 U.S.C. §§ 2252A(a)(5)(B), (b)(2) & 2256(8)(A). Via the

pending motion, Defendant seeks to suppress his statements that were recorded during the

execution of the search warrant on October 3, 2016. He asserts those statements were the product

of custodial interrogation without a Miranda warning.

       Absent a proper Miranda warning, any statements that the government obtains through

“custodial interrogation” must be suppressed. Illinois v. Perkins, 496 U.S. 292, 296 (1990). A

“custodial” situation arises where a defendant has been formally arrested or has experienced

“restraint on freedom of movement of the degree associated with a formal arrest.” United States

v. Mittel-Carey, 493 F.3d 36, 39 (1st Cir. 2007) (quoting Stansbury v. California, 511 U.S. 318,

322 (1994)). “Interrogation,” on the other hand, involves either “express questioning” or its

“functional equivalent” meaning “words or actions … that the police should know are reasonably

likely to elicit an incriminating response.” Rhode Island v. Innis, 446 U.S. 291, 300-301 (1980).

This inquiry turns on “an objective assessment as to whether the police statements and conduct




                                                 5
would be perceived as interrogation by a reasonable person in the same circumstances.” United

States v. Taylor, 985 F.2d 3, 7 (1st Cir. 1993).

       In light of the Government’s concession that it would not seek to admit any answers

Boshoff gave to an officer question after he was told he would be placed under arrest (which was

approximately eleven minutes after he arrived home), the Court considers Defendant’s request to

suppress these statements moot. Two issues remain for ruling: (1) whether Boshoff was subject

to custodial interrogation during the first ten minutes captured on the Government’s audio

recording, and (2) whether Boshoff’s admissions in response to Anderson’s questions were the

product of a police interrogation.

       As to the first ten minutes of questioning, the Court must consider “the totality of the

circumstances” and ask “whether in light of the circumstances of the interrogation, a reasonable

person would have felt he or she was not at liberty to terminate the interrogation and leave.”

Mittel-Carey, 493 F.3d 36, 39 (internal quotations and citations omitted). The First Circuit has

identified at least four non-exhaustive factors for courts to consider when determining whether a

defendant was in custody: “whether the suspect was questioned in familiar or at least neutral

surroundings, the number of law enforcement officers present at the scene, the degree of physical

restraint placed upon the suspect, and the duration and character of the interrogation.” Id. (quoting

United States v. Masse, 816 F.2d 805, 809 (1st Cir. 1987) & United States v. Streifel, 781 F.2d

953, 961 n. 13 (1st Cir. 1986)). Here, all four factors support a finding that Boshoff was not in

custody at the moment he arrived at this home.

       First, given that the interview was conducted in Boshoff’s home, that Boshoff came to the

house voluntarily knowing that officers were there, and that Agent Fife gave Boshoff the option

of choosing where to talk, the Court finds that the surroundings were both familiar and neutral.




                                                   6
See id. at 40 (“[A]n interrogation in a defendant’s residence, without more, certainly weighs

against a finding of custody. . . .“). Turning to the number of officers, there were approximately

eight officers at the home when Boshoff arrived. However, only two officers participated in the

interview. Boshoff was allowed to stand and move around his house during the interview. No

physical restraint was placed upon him. See, e.g., United States v. Hinkley, 803 F.3d 85, 90 (1st

Cir. 2015) (finding defendant was not “in custody at the outset of the interview” when he had

“arrived at the police station voluntarily and was never restrained”). To the extent Defendant

asserts that the level of supervision provided when he asked for water amounted to a restraint, the

Court concludes that this supervision was reasonable and did not “intrude[d] upon any intimate or

private activity.” United States v. Hughes, 640 F.3d 428, 436 (1st Cir. 2011)(“While escorting a

suspect throughout his home may have some bearing on the custody inquiry . . . , there is no

evidence that the troopers followed the defendant so closely as to intrude upon any intimate

moment or private activity.”)

       Finally, the short ten-minute duration of the interrogation and the overall tone and character

of the questioning all support finding that Boshoff was not in custody prior to Agent Fife

affirmatively telling Boshoff that he planned to take him “down to Portland” and put him “under

arrest.” (Gov’t Ex. 2 at 10.) Thus, on the record presented, the Court concludes that a reasonable

person in Boshoff’s circumstances would have felt he was not yet in custody and had the option

of terminating the interview prior to Fife’s arrest announcement.

       Turning to Boshoff’s recorded responses to Anderson’s questions, the Court must

determine whether Anderson’s questions were the functional equivalent of police interrogation.

The Court notes at the outset that Boshoff asked to speak with Anderson and there is no evidence

in the record that Detective Stepnick’s decision to facilitate Boshoff’s request was “the kind of




                                                 7
psychological ploy that properly could be treated as the functional equivalent of interrogation.”

Arizona v. Mauro, 481 U.S. 520, 527 (1987). While the record does not support finding that

Stepnick would have any basis for thinking that Boshoff would make incriminating statements to

Anderson, “the mere fact that a police officer may be aware that there is a possibility that a suspect

may make an incriminating statement is insufficient to establish the functional equivalent of

interrogation.” United States v. Taylor, 985 F.2d 3, 7–8 (1st Cir. 1993) (internal citations and

quotations omitted). Considering the totality of the record objectively, the Court concludes that

Boshoff’s volunteered responses to his daughter’s questions cannot be categorized as the product

of police interrogation or its functional equivalent. See United States v. Kimbrough, 477 F.3d 144,

152 (4th Cir. 2007) (refusing to suppress statements defendant made in response to questions posed

by his mother during a residence search); United States v. Wiggins, No. 12-CR-6114L, 2013 WL

1645180, at *9 (W.D.N.Y. Apr. 16, 2013) (“Numerous courts have held that allowing a defendant

to converse with his family or other third persons does not amount to interrogation.”), report and

recommendation adopted, No. 12-CR-6114L, 2013 WL 2553971 (W.D.N.Y. June 10, 2013).

       In sum, the Court declines to suppress any of the October 3, 2016 statements that the

Government has indicated it would seek to introduce.

III.   CONCLUSION

       Therefore, Defendant’s Motion to Suppress (ECF No. 99) is hereby DENIED.

       SO ORDERED.

                                                      /s/ George Z. Singal
                                                      United States District Judge

Dated this 17th day of July, 2019.




                                                  8
